DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 09/24/22 has been entered.
The amendment filed on 08/22/22 has been entered earlier and the amendment filed 09/24/22 has the same set of claims with the same limitations, except that it, additionally, has a new Claim 14.
In the claims filing of 08/22/22, Applicant amended Claims 1.

Status of Claims
Claims 1-14 are examined on merits herein. 

Specification
The disclosure is objected to because of the following informalities:
Although the current application is related to a device comprising a source, a drain, a gate, a gate insulation, etc., which are well-known parts of a metal-oxide-semiconductor transistor, the specification never mentions that the device is a transistor, including its specific type – a laterally-diffused metal oxide semiconductor transistor – LDMOS transistor or LDMOSFET.  Avoiding of such statement is unclear.
Paragraphs 0002 and 0018 of the published application state that a semiconductor device of a current application is a laterally-diffused metal oxide semiconductor. However, a metal oxide semiconductor is known in the art as being a specific type of a compound semiconductor comprising such elements as metal and oxygen and having semiconductor properties, such as, for example, ZnO, which can be doped. How ZnO is doped and whether dopants are diffused do not change the fact that this is a single material. At the same time, the current application is related to a device comprising well-identified layers of metals, isolations, semiconductor, wherein paragraph 0022 of the published application (US 2021/0074852) states that substrate 11 and active layer 13 are made from silicon, which do not belong to metal oxide semiconductors. Examiner suggests amending paragraphs 0002 and 0018 by clarifying that the invention is related not to a compound semiconductor (as a metal oxide semiconductor), but to a laterally-diffused metal oxide semiconductor transistor, which is well-known in the art.
Appropriate corrections are required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claims 1 and 14 recite: “A semiconductor device forming a laterally-diffused metal-oxide semiconductor”. However, as it is pointed out in the objection to the specification, a metal-oxide semiconductor is a compound semiconductor, it is not a device of the current application. Although Applicant can be his/her own lexicographer, it is advisable to write claims in a language consistent with a common meaning, since claims shall be clear without a need to look into the specification. Examiner suggests changing the recitation to: “A semiconductor device forming a laterally-diffused metal-oxide semiconductor transistor”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6-8, 10, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grote et al. (US 2018/0151723). 
In re Claim 1, Grote teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor (Abstract), comprising (Fig. 2):
a semiconductor substrate – incorporating all structures in Fig. 2, up to poly gate (paragraph 0045) - having an active layer – incorporating all layers above layer 216, 
an element region – layers at a level of source and drain regions 210 and 212 - being included in the active layer and partitioned by a trench isolation portion – including STI (which stays for shallow trench isolation in the art) and DTI (e.g., deep trench isolation, paragraph 0048), 
a main surface of the semiconductor substrate including a surface of the active layer (as shown);
a body layer – p-epi - of a first conductivity type – p-type - disposed at a surface layer portion of the active layer located at the element region;
a source region 210 of a second conductivity type – n-type (paragraph 0043) - disposed at a surface layer portion of the body layer p-epi;
a drift layer 220 of the second conductivity type – n-type (paragraph 0045) - disposed at the surface layer portion of the active layer located at the element region (although Grote does not use a name “drift” for this layer, the layer is disposed as claimed by Claim 1 of the current application, and has the same conductivity as a drain layer; correspondingly, layer 220 allows charges to “drift” through this layer) ;
a drain region 212 of the second conductivity type – n-type (paragraph 0043) - disposed at a surface layer portion of the drift layer 212;
a gate insulating film – not shown in the drawings, but inherently existing under poly gate, as appropriate for a MOSFET - disposed on a surface of the body layer p-epi; and
a gate electrode – Poly (paragraph 0029) - disposed on the gate insulating film (inherently, as appropriate for a MOSFET), wherein:
one of the source region and the drain region – drain region 212 being a high potential region (as appropriate for operation of a MOSFET, a zero potential applies to a source and a potential higher than zero applies to a drain, see paragraphs 0027-0028 of Chen et al., US 2013/0341717 for inherency) is surrounded by the other one of the source region and the drain – source region 210 being a low potential region, the high potential region having a higher potential than the low potential region,
the drift layer 220 is disposed to be in contact with the trench isolation portion STI (or STI and DTI), and
a depth of the drift layer 220 from the main surface is identical to a depth of the body layer p-epi from the main surface in a direction normal to the main surface.
Note that the limitations of Claim 1 related to potentials are functional limitations. Functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Accordingly, though in the current Office Action the functional limitation has been considered, it was not given a patentable weight.
In re Claim 6, Grote teaches the semiconductor device of Claim 1, wherein:
the semiconductor substrate further has a buried insulating film 216 (paragraph 0042 and Abstract, disclosing abbreviation LDIL), and
the trench isolation portion – DTI - directly contacts the buried insulating film 216.
In re Claim 7, Grote teaches the semiconductor device of Claim 6, wherein (Fig. 2):
the semiconductor substrate further has a support substrate 218, and
the buried insulating film 216 is disposed below the active layer (with source and drain regions, 210 and 212) and above the support substrate 218.
In re Claim 8, Grote teaches the semiconductor device of Claim 1, wherein (Fig. 2): the trench isolation portion – such as its part DTI - extends vertically from the main surface to a bottom surface of the active layer – e.g., to a bottom of 216 and further into layer 218. 
In re Claim 10, Grote teaches the semiconductor device of Claim 8, wherein (Fig. 2): the trench isolation portion – its DTI part - partitions laterally the active region. 
In re Claim 12, Grote teaches the semiconductor device of Claim 8, wherein (Fig. 2): 
the semiconductor substrate further has a buried insulating film 216 (paragraph 0042 and Abstract), and
the trench isolation portion – DTI - directly contacts the buried insulating film 216

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Kameoka et al. (US 2016/0351708). 
In re Claim 2, Grote teaches the semiconductor device of Claim 1 as cited above and further comprising (Fig. 2):
a wiring layer disposed on the semiconductor substrate, the wiring layer having 
a lower layer insulating film (such as a gate insulating film that inherently present in any MOS transistor), 
a lower layer wiring portion (such as a gate electrode Poly), 
an upper layer insulating film (as an insulating layer, including air, between Poly and Metal) and 
an upper layer wiring portion (such as Metal), wherein: 
the gate insulating film is included in the lower layer insulation film - as described; the gate electrode is included in the lower layer wiring portion – as described.
Although a MOS transistor shall have external electrical connections at least to source and drain regions, Grote does not teach that the upper layer wiring portion includes
a source wiring portion disposed on the source region, and 
a drain wiring portion disposed on the drain region. 
Grote further does not teach that:
one of the drain wiring portion and the source wiring portion which is connected to the high potential region is configured as a high potential wiring portion, and 
the other one of the drain wiring portion and the source wiring portion which is connected to the low potential region is configured as a low potential wiring portion;
the low potential wiring portion surrounds the high potential wiring portion in a normal direction to the main surface;
the high potential wiring portion and the low potential wiring portion respectively have lengths in a direction from an axis along one direction of the main surface, the axis passing through the high potential region and extending in a direction intersecting with the main surface; and
the length of the high potential wiring portion is longer than the length of the low potential wiring portion.
Kameoka teaches (Fig. 1-2) a LDMOS in which
a wiring layer – comprising wirings 11, 16 - disposed on the semiconductor substrate 1, 
the wiring layer having a lower layer insulating film 17, 10 (paragraphs 0037, 0041), a lower layer wiring portion 11, an upper layer insulating film – 18 (paragraph 0044) and an upper layer wiring portion 16a, wherein:
the gate insulating film 10 is included in the lower layer insulation film 10, 17;
the gate electrode 11 is included in the lower layer wiring portion 10, 17;
the upper layer wiring portion includes
a source wiring portion – comprising 16b left and right (as in Fig. 1 or 20b, as the source wiring portion can be suggested as disposed in Fig. 2. e.g., like 20b) - disposed on the source region 8, and 
a drain wiring portion – comprising 16a - disposed on the drain region 4; 
one of the drain wiring portion and the source wiring portion, which is connected to the high potential region  - drain region is configured for a high potential, as shown for Claim 1, and, accordingly, drain wiring 16a is configured as a high potential wiring), and 
the other one of the drain wiring portion and the source wiring portion, which is connected to the low potential region is configured as a low potential wiring portion (obviously) – wiring 16b is obviously configured at a low potential;
the low potential wiring portion – 16b - surrounds the high potential wiring portion 16a - in a normal direction to the main surface;
the high potential wiring portion, 16a, and the low potential wiring portion, 16b, respectively, have lengths in a direction from an axis along one direction of the main surface, the axis passing through the high potential region and extending in a direction intersecting with the main surface; and
the length of the high potential wiring portion 16a is longer than the length of the low potential wiring portion 16b (as shown in Fig. 1).           
Grote and Kameoka teach analogous art directed to an LDMOSFET in which a drain region is disposed in a middle of the structure and is surrounded by a source region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Grote device in view of the Kameoka device, since the devices are from the same field of endeavor, and Kameoka created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Grote device per Kameoka by including in the upper wiring layer a source wiring portion disposed on the source region, and a drain wiring portion disposed on the drain region, in order to enable operation of the transistor. 
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the device by connecting one of the drain wiring portion and the source wiring portion which to the high potential region (drain region shall be connected to a high potential, as shown for Claim 1), and, accordingly, drain wiring shall be configured as a high potential wiring, and connecting the other one of the drain wiring portion and the source wiring portion to the low potential region is configured as a low potential wiring portion and it surrounds the high potential wiring portion  in a normal direction to the main surface; wherein the high potential wiring portion and the low potential wiring portion have lengths in a direction from an axis along one direction of the main surface, the axis passing through the high potential region and extending in a direction intersecting with the main surface; and wherein the length of the high potential wiring portion is made longer than the length of the low potential wiring portion (as shown in Fig. 1 Kameoka), when it is desirable to enable dispositions of the wirings in the structure.           
In re Claim 3, Grote/Kameoka teaches the semiconductor device of Claim 2 as cited above, wherein all wirings connections are created based on the Kameoka device. 
Kameoka further teaches a semiconductor device comprising (Fig. 1): a lead wiring layer 21, 23 (paragraph 0046) that includes a lead wiring portion 23 having a portion overlapping with the upper layer wiring portion 16 in the normal direction, and is disposed on the wiring layer 16.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Grote/Kameoka device of Claim 2 by adding a lead wiring layer that includes a lead wiring portion having a portion overlapping with the upper wiring portion in the normal direction and disposed on the wiring layer, when it is desirable to create a wiring structure similar to that taught by Kameoka.
In re Claim 4, Grote/Kameoka teaches the semiconductor device of Claim 2 as cited above, wherein Kameoka teaches a structure as related to the wiring layer.
Kameoka further teaches that a source wiring portion 13 (Annotated Fig. 1, paragraphs 0038, 0064) protrudes towards the trench isolation portion 30 more than the gate electrode 14 in the normal direction, and it would have been obvious for one of ordinary skill in the art before filing the application to modify the Grote/Kameoka device of Claim 2 in accordance with this teaching of Kameoka, when it is desirable to create the entire wiring structure similar to that taught by Kameoka.
Grote and Kameoka do not teach that the first conductivity type is an n-type and the second conductivity type is a p-type – they both teach opposing conductivity types. However, one of ordinary skill in the art before filing the application would have understand that by changing the conductivities onto opposite types, it is possible creating a p-type LDMOS, and, accordingly, it would have been obvious for one of ordinary skill in the art before filing the application to substitute the conductivities of the Grote/Kameoka device of Claim 2 onto opposite types of conductivities, when it is desirable creating a p-type LDMOS. In addition, this type of LDMOS is well-known in the art – see Yang et al. (US 2015/0270333) for a well-known structure of a LDMOS with conductivity types that are opposite to conductivities of Grote and Kameoka’ device.
In re Claim 5, Grote/Kameoka teaches the semiconductor device of Claim 2 as cited above, wherein both, Grote and Kameoka, teach that:
the first conductivity type is a p-type; and
the second conductivity type is an n-type.
In re Claim 14, Grote teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor, (Abstract), comprising (Fig. 2):
a semiconductor substrate – incorporating all structures in Fig. 2, up to poly gate (paragraph 0045) - having an active layer – incorporating all layers above layer 216, 
an element region – layers at a level of source and drain regions 210 and 212 - being included in the active layer and partitioned by a trench isolation portion – including STI (which stays for shallow trench isolation in the art) and DTI (e.g., deep trench isolation, paragraph 0048), 
a main surface of the semiconductor substrate including a surface of the active layer (as shown);
a body layer – p-epi - of a first conductivity type – p-type - disposed at a surface layer portion of the active layer located at the element region;
a source region 210 of a second conductivity type – n-type (paragraph 0043) - disposed at a surface layer portion of the body layer p-epi;
a drift layer 220 of the second conductivity type – n-type (paragraph 0045) - disposed at the surface layer portion of the active layer located at the element region;
a drain region 212 of the second conductivity type – n-type (paragraph 0043) - disposed at a surface layer portion of the drift layer 212;
a gate insulating film – not shown in the drawings, but inherently existing under poly gate, as appropriate for a MOSFET - disposed on a surface of the body layer p-epi and on a surface of the active layer; and
a gate electrode – Poly (paragraph 0029) - disposed on the gate insulating film (inherently, as appropriate for a MOSFET);
a wiring layer disposed on the semiconductor substrate, the wiring layer having 
a lower layer insulating film (such as a gate insulating film that inherently present in any MOS transistor), 
a lower layer wiring portion (such as a gate electrode Poly), 
an upper layer insulating film (as an insulating layer, including air, between Poly and Metal) and 
an upper layer wiring portion (such as Metal), wherein: 
the gate insulating film is included in the lower layer insulation film - as described; the gate electrode is included in the lower layer wiring portion – as described.
Grote does not teach that the wiring layer has an upper layer insulating film and does not teach a leading wiring layer including a surface layer insulating film disposed on a top surface of the wiring layer and having a portion overlapping with the upper layer wiring portion in the normal direction that is disposed entirely on a top surface of the surface layer insulating film.
Grote, teaching the source region and the drain region, does not teach that: the upper layer wiring portion includes: 
a source wiring portion disposed above the source region and electrically connected to the source region, and 
a drain wiring portion disposed above the drain region and electrically connected to the drain region; wherein the upper layer wiring portion is embedded in the upper layer insulating film. 
Kameoka teaches (Fig. 1):
a wiring layer disposed on a semiconductor substrate, the wiring layer having a lower layer insulating film (as a gate insulating film 0037 10, paragraph), a lower layer wiring portion (including a gate electrode 11, a source electrode 13, and a drain electrode 11, paragraphs 0037, 0039, 0040), an upper insulating layer 17, 18 (paragraph) and an upper layer wiring portion – with wirings 16a, 16b (paragraphs 0043, 0044), and
as leading wiring layer including a surface layer insulating film 21 (paragraph 0046) disposed on a top surface of the wiring layer, and a leading wiring portions 23 (paragraph 0045) having a portion overlapping with the upper layer wiring portion (16a, 16b) in the normal direction, the leading wiring portion disposed entirely on a top surface of the surface layer insulating film 18, 21.
Kameoka further teaches (Fig. 1) that:
an upper layer wiring portion 20 includes a source wiring portion – connected to 16b (paragraph 0043) disposed above the source region 7 (paragraph 0032) and electrically connected to the source region – through plug 13, and 
a drain wiring portion- connected to 16a (paragraph 0040) disposed above the drain region 4 and electrically connected to the drain region (through plugs 12); and 
the upper layer wiring portion 16a, 16b is embedded in the upper layer insulating film 18. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Grote device by creating it with source and drain electrodes disposed in the same layer as the gate electrode, since they are main and common elements of a MOSFET. 
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Grote device wiring layer to have an upper layer insulating film and a leading wiring layer including a surface layer insulating film disposed on a top surface of the wiring layer and having a portion overlapping with the upper layer wiring portion in the normal direction that is disposed entirely on a top surface of the surface layer insulating film and to add into the upper wiring layer a source wiring portion disposed above the source region and electrically connected to the source region, and a drain wiring portion disposed above the drain region and electrically connected to the drain region, with the upper layer wiring portion embedded in the upper layer insulating film, wherein it is desirable to use wirings for submitting or receiving power and signals to the device while protecting multiple wiring layers from harsh handling.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Kameoka and Itakura et al. (US 2003/0001224).
In re Claims 9 and 11, Grote teaches the devices of Claims 8 and 10 as cited above, but does not teach that the trench isolation portion partition the active layer into the element region and a field ground region and isolates the element region and the field ground region from each other, wherein the filed ground region surrounds the isolation region.
Kameoka teaches (Annotated Fig. 7A)
Annotated Fig. 7A

    PNG
    media_image1.png
    153
    617
    media_image1.png
    Greyscale

that the trench isolation portion 30 partitions the active layer 1c into the element region (between trench isolations 30 surrounding the LDMOS) and a surrounding region SR and isolates the element region (between two trench isolation regions 30) and the surrounding region SR from each other, wherein the surrounding region SR surrounds the element region.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Grote devices of Claims 8 and 10 per Kameoka’ device of Fig. 7A, when it is desirable to incorporate the LDMOSFET of Claims 8 and 10 into a larger device.
Grote/Kameoka does not teach that the surrounding region is a field ground region.
Itakura teaches (Figs. 1A-1B, paragraphs 0026 and 0033) that a region under contact 34 surrounding a trench region 100a/b and surrounding an element region 103 is under a ground potential.
Grote/Kameoka and Itakura teach analogous art directed to a power transistor surrounding by a trench isolation wherein the power transistor region and the trench isolation regions are surrounded by a semiconductor region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Grote/Kameoka device in view of the Itakura device, since they are from the same field of endeavor, and Itakura created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Grote/Kameoka devices (created by modification of the Grote devices of Claims 8 and 10) by using the surrounding region of Kameoka as a ground field region (per Itakura), where it is desirable to suppress influence of a noise generated by a power transistor on other devices created on the same substrate (Itakura, Abstract, paragraphs 0009, 0026, 0033).
In re Claim 13, Grote/Kameoka/Itakura teaches the semiconductor device according to Claim 9 as cited above.
Grote further teaches (Fig. 2) that:
the semiconductor substrate further has a support substrate 218, and
the buried insulating film 216 is disposed below the active layer and above the support substrate 218.

Response to Arguments
Applicant arguments (REMARKS, filed 09/24/22) have been fully considered.
Examiner disagrees with the Applicant’ suggested allowability of Claim 1 (REMARKS, pages 8-10) and shows in the current Office Action that Claim 1 is anticipated by Grote, as well as some other claims. The fact that Grote does not use a word: “drift” (for layer 220 of Fig. 2, for example) does not change the fact that his n-type drain region 212 is disposed in direct electrical contact with the n-type layer 220, as Claim 1 of the current application claims, and such dispositions of layers 212 and 220 allows charges from the drain layer to “drift” through layer 220. In addition, it is common in the art, and Examiner is sure that Inventors of the current application are fully aware of it, to use a name “drift” for a layer under a drain region of a LDMOSFET and having the same electrical conductivity as the drain – see Son et al. (provided as non-patent literature) on an LDMOS transistor. Using a word “drift” for an LDMOSFET is as common as using a word “body” (in an LDMOSFET) for a layer adjacent to a source region and having electrical conductivity type opposite to that of the source region. However, sometimes, any of these layers (drift and body) or two of them are named differently; use a word “well” – instead – with the identified conductivity of the well is the most common substitute.
Regarding Claim 14 (REMARKS, pages 10-13) and agreeing with Applicant that Fig. 3 of the current application and Fig. 2 of Kameoka have some differences in distributions of a lead wiring, Examiner does not see that these differences are claimed, since Claim 14 does not state that “leading wiring.. overlaps an entire upper wiring layer”, while Kameoka teaches that the leading wire overlaps the upper wiring layer, even though it does not overlap the upper wiring entirely.
In view of the above, Examiner disagrees with Applicant that Claims 1-14 of the current application are patentable as filed 09/24/22.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/30/22